DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-10, 11-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenkar( US 20080221843, cited from IDS) in view of Watanabe (US 8249909).
Regarding claim 1, Shenkar teaches a method of image processing, the method comprising: 
retrieving at least one image comprising a façade view of a physical structure( Fig. 16) corresponding to a geo-location tag([0009], geo-referenced information content); 
accessing a three-dimensional (3D) building model for the physical structure ( Fig. 17); 
registering pixels for a region of the at least one image to the mapped surfaces( [0363], Mapped textures have resolution better than 2.5 cm per pixel); 
retrieving an uploaded image comprising a new texture data([0372], extracts special terrain skin features from photogrammetry or laser data); 
mapping the new texture data to at least one region registered to the mapped surface of the 3D([0374], applies texture maps from the existing texture library); 
re-texturing the at least one region registered to the mapped surface with the new texture data by displaying the new texture data on the at least one image at the mapped region( [0389], develops both the geometry and the texture of all new street-level culture elements, adds them to the existing library, and implants them within the 3D city-block model).

Shenkar does not expressly teach generating a 3D scaffolding of mapped surfaces stored in the 3D model; 
However  Watanabe teaches generating a 3D scaffolding of mapped surfaces stored in the 3D model ( Col 2, line 20- 25, creating an area and a form of scaffolding required for a construction operation based on the 3D CAD model);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  combine the teaching of Shenkar and Watanabe, by generating scaffolding following the teaching of Watanabe based on the 3d model in Shankar and mapping the pixel in Shenkar to the scaffolding generated.
One of ordinary skill would have been motivated to do such combination in order “to provide a construction progress visualization system and a method of visualizing construction progress enabling checking of the flow of construction operation”( Watanabe, col 2, 5-10).

Regarding claim 2, Shenkar in view of Watanabe teaches the method of claim 1, wherein at least one of the mapped surfaces stored in the 3D model is a façade mapped surface( Shenkar, Fig. 16).

Regarding claim 7, Shenkar in view of Watanabe teaches the method of claim 1, wherein registering pixels of the at least one image to the mapped surfaces of the 3D scaffolding further comprises feature matching between the at least one image and the 3D building model( Shenkar, [0240], matching selected 3D-points in the laser point clouds with corresponding features of the box-model).
Regarding claim 8, Shenkar in view of Watanabe teaches the method of claim 1, wherein the geo-location tag comprises at least one of geo- coded data(Shenkar, [0344], geo-referenced and have absolute location accuracy of 15-20 cm) or address.

Regarding claim 9, Shenkar in view of Watanabe teaches the method of claim 1, further comprising receiving inputs from a viewer station(Shenkar, [0083], enable a user to interactively determine at least one of precise spatial location).

Regarding claim 10, Shenkar in view of Watanabe teaches the method of claim 9, wherein the inputs comprise interactions between a user and the at least one region(Shenkar, [0038], enable a user to interactively determine at least one of precise spatial location).
Claims 11-12, 17-20, recite the media for the method in claims 1-2, 7-10.  Since Shenkar also teaches media ( 11, 22 in Fig. 1), claims 11-12 and 17-20 are also rejected.

Claim(s)  3-6, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenkar in view of Watanabe, further in view of Liu ("A systematic approach for 2D-image to 3D-range registration in urban environments," 2007).

Regarding claim 3, Shenkar in view of Watanabe teaches the method of claim 1.
Shenkar in view of Watanabe  does not expressly teach wherein registering pixels of the at least one image to the mapped surfaces of the 3D scaffolding further comprises matching a 3D building model camera solution with the at least one image.
However, Liu teaches matching a 3D building model camera solution with the at least one image( Section 3., calculating the camera position, and finally keep the result that provides the maximal alignment between the 2D image and 3D model)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shenkar in view of Watanabe with that of Liu, by substituting texture mapping in Shekar in view of Watanabe with  camera solution creation method of Liu, with motivation to “provides the maximal alignment between the 2D image and 3D model” ( Liu, Section 3)
Regarding claim 4, Shenkar in view of Watanabe and Liu teaches the method of claim 3, wherein the 3D building model camera solution comprises view point estimations( Liu, Section 3, find two matching pairs of vanishing point/3D directions).

Regarding claim 5, Shenkar in view of Watanabe and Liu teaches the method of claim 4, wherein the viewpoint estimations comprise vanishing point calculations( Liu, Section 3, provide an approximate field of view to help the matching algorithm).

Regarding claim 6, Shenkar in view of Watanabe and Liu teaches the method of claim 4, wherein the view point estimations comprise camera location and camera orientation information( Liu, Section 3, rotating the 3D model to an orientation that produces a rendering that is similar (but not exactly the same) to the real 2D image).
Claims 13-16, recite the media for the method in claims 3-6.  Since Shenkar also teaches media ( 11, 22 in Fig. 1), claims 13-16  are also rejected.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661